MEMORANDUM *
The district court granted Petitioner Ernest Allen Bailey’s petition for habeas corpus on the grounds that his state court conviction for first-degree murder and conspiracy to commit first-degree murder violated Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968), and Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). Respondent Maggie Miller-Stout appeals, and Petitioner cross-appeals from the district court’s denial of two additional claims. On de novo review, Dows v. Wood, 211 F.3d 480, 484 (9th Cir.2000), we affirm on the Bruton claim and, because a new trial is required, need not and do not reach any of the other issues.
We apply the very high standard required by 28 U.S.C. § 2254(d); habeas relief is available here only if the state court’s adjudication of the claim involved an unreasonable application of clearly established federal law as declared by the Supreme Court. Bruton, and Gray v. Maryland, 523 U.S. 185, 118 S.Ct. 1151, 140 L.Ed.2d 294 (1998), provide the clearly established federal law. In this case the state court’s adjudication involved an unreasonable application of those cases for the reasons given by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.